            Case 1:20-cv-03255-GLR Document 1 Filed 11/10/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                      In Admiralty

                                             )
 In the matter of Chesapeake Marine          )
 Tours, Inc. dba Watermark Cruises, as       )
 Owner of the Motor Vessel M/V               )            Civil Action No.:
 QUATRO, MD 8540 AR, for                     )
 Exoneration from or Limitation of           )
 Liability,                                  )
                                             )
                       Limitation Plaintiff. )


                          VERIFIED COMPLAINT IN ADMIRALTY

       Chesapeake Marine Tours, Inc. dba Watermark Cruises (“Watermark” of “Limitation

Plaintiff”), as owner and operator of the Motor Vessel QUATRO, MD 8540 AR, in an action for

exoneration from or limitation of liability, alleges upon information and belief that

       1.      This is a case of admiralty and maritime jurisdiction of the United States of America

within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure. Limitation Plaintiff files

this claim for exoneration from or limitation of liability in accordance with the Shipowner’s

Limitation of Liability Act, 46 U.S.C. § 30501, et seq.

       2.      This Court has original jurisdiction under 28 U.S.C. § 1333. Venue is proper

pursuant to Supplemental Rule F(9) of the Federal Rules of Civil Procedure.

       3.      At all material times, Chesapeake Marine Tours, Inc. dba Watermark Cruises was

and is a Maryland stock corporation with a principal place of business in Annapolis, Maryland.

       4.      On or about May 24, 2019, QUATRO was engaged in commercial passenger

operations upon the navigable waters of the United States in the vicinity of Annapolis, Maryland

(the “Voyage”). During said Voyage, an incident allegedly occurred, and as a result of which two

passengers, Steven Bryson and Samantha Bryson, assert claims for injury.
             Case 1:20-cv-03255-GLR Document 1 Filed 11/10/20 Page 2 of 6



        5.      QUATRO is a self-propelled motor vessel bearing Maryland Registration No. MD

8540 AR. QUATRO was built in 1987 by Privateer Boat Company. Its Hull identification number

is PVT24795E787. It is 24’ 5” in length. At all relevant times, Chesapeake Marine Tours, Inc.

dba Watermark Cruises was the owner and operator of QUATRO.

        6.      QUATRO is a small commercial passenger vessel. There was no freight pending

at the end of the voyage. QUATRO did not have any unpaid hire due at the time of the alleged

incident or at the conclusion of the Voyage.

        7.      Upon information and belief, the value of QUATRO did not exceed the sum of

Twenty Thousand U.S. Dollars ($20,000.00) at the end of the Voyage. Limitation Plaintiff remains

in possession of QUATRO within this district.

        8.      QUATRO has not been attached or arrested. Limitation Plaintiff has not been

served with any lawsuit as a result of the voyage.

        9.      Subject to an appraisal of QUATRO, Limitation Plaintiff herewith deposits with

the Court, as security for the benefit of claimants, a stipulation for security in the sum of Twenty

Thousand U.S. Dollars ($20,000.00), which amount equals or exceeds the total value of QUATRO

and hire due at the time of the incident, plus interest at six percent (6%) per annum from the date

of said stipulation.

        10.     Before and at the beginning of the Voyage on May 24, 2019, and at all times

material to any alleged claims, damages, and incident(s), Limitation Plaintiff exercised due

diligence to make QUATRO staunch and seaworthy in all respects, and to properly man, equip,

supply, outfit and make safe QUATRO for its intended purpose. The injuries allegedly sustained

by Steven Bryson and Samantha Bryson, if any, were occasioned and incurred without the privity

or knowledge of Limitation Plaintiff prior to the commencement and at all times during the conduct




                                                -2-
             Case 1:20-cv-03255-GLR Document 1 Filed 11/10/20 Page 3 of 6



of said voyage. Chesapeake Marine Tours, Inc. dba Watermark Cruises, therefore, claims the

benefit of the Limitation of Liability Act and the various acts amendatory and supplemental

thereto, and in the same proceeding desires to contest its liability and the liability of QUATRO for

any loss or damage arising out of the aforesaid Voyage.

        11.     The alleged incident(s) and all losses and damages caused thereby or otherwise

incurred during the Voyage were not due to any fault, negligence or lack of due care on the part of

Limitation Plaintiff, nor were the incident(s), losses or damages occasioned by any

unseaworthiness of QUATRO. Rather, the incident(s) and all losses and damages caused thereby

were due solely to and caused solely by causes for which Limitation Plaintiff is not liable.

        12.     Limitation Plaintiff contests its liability and the liability of QUATRO for any

injuries, losses and damages occasioned or incurred during its voyage commencing and ending on

May 24, 2019. Limitation Plaintiff has valid defenses thereto on the facts and on the law.

Limitation Plaintiff hereby claims and reserves the right to contest in this or any other Court any

claim of liability against it.

    WHEREFORE, Chesapeake Marine Tours, Inc. dba Watermark Cruises prays:

        1.      That this Court enter an order approving the above-described stipulation for

security, in the amount of Twenty Thousand U.S. Dollars ($20,000.00), deposited with the Court

by Limitation Plaintiff as security for the value of QUATRO, and any pending freight.

        2.      That this Court issue a notice to all persons asserting claims with respect to which

Limitation Plaintiff seeks limitation, admonishing them to file their respective claims with the

Clerk of this Court and to serve on attorneys for Limitation Plaintiff a copy thereof on or before a

date to be fixed by the Court and answer to this Complaint, unless the claim includes an answer so

designated;




                                                -3-
            Case 1:20-cv-03255-GLR Document 1 Filed 11/10/20 Page 4 of 6



       3.      That this Court issue an injunction restraining and enjoining the filing or

prosecution of any and all suits, actions or proceedings already commenced or to be commenced

and the commencement and prosecution thereafter of any and all suits, actions or proceedings of

any nature or description in any jurisdiction against Limitation Plaintiff as aforesaid or against

QUATRO or against any other property of Chesapeake Marine Tours, Inc. dba Watermark Cruises

except in this action, to recover damages for or in respect of any loss, damage, injury, death or

destruction done, occasioned or incurred during the Voyage of QUATRO on May 24, 2019;

       4.      That this Court enter a judgment in favor of Chesapeake Marine Tours, Inc. dba

Watermark Cruises exonerating it from any loss, damage, injury or liability for any claims in any

way arising out of or resulting from the towing operations and any injury or casualty relating

thereto;

       5.      If Limitation Plaintiff shall be judged liable and if it be found to have any interest

remaining in QUATRO and the hire due at the time of the incident, that its liability be limited to

the value of such interest; and

       6.      That Limitation Plaintiff, Chesapeake Marine Tours, Inc. dba Watermark Cruises,

may have such other and further relief that law and justice may require.

                                              CHESAPEAKE MARINE TOURS, INC.
                                              DBA WATERMARK CRUISES



                                              By: /s/Robert L. Ferguson, Jr.
                                              Robert L. Ferguson, Jr.; Fed. Bar No.: 00777
                                              FERGUSON, SCHETELICH & BALLEW, P.A.
                                              1401 Bank of America Center
                                              100 South Charles Street
                                              Baltimore, MD 21201-2725
                                              Telephone: (410) 837-2200
                                              Facsimile: (410) 837-2725
                                              rferguson@fsb-law.com



                                                -4-
Case 1:20-cv-03255-GLR Document 1 Filed 11/10/20 Page 5 of 6




                           and

                           Steven M. Stancliff (VSB No. 73853)*
                           CRENSHAW, WARE & MARTIN, PLC
                           150 W. Main Street; Suite 1500
                           Norfolk, VA 23510
                           Telephone:    (757) 623-3000
                           Facsimile:    (757) 623-5735
                           sstancliff@cwm-law.com
                           * Motion for Admission Pro Hac Vice Pending

                           Counsel for Chesapeake Marine Tours, Inc.
                           dba Watermark Cruises




                            -5-
Case 1:20-cv-03255-GLR Document 1 Filed 11/10/20 Page 6 of 6
